Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
2.	Claims 2-21 are allowed.
Priority
3.	Application 15/954,460 filed on April 16th, 2018 is a continuation of Application 13/755,262 filed on January 31st, 2013 which claims priority from Provisional Application 61/728766 filed on November 20th, 2012.
Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance:
The closest prior art the examiner has been able to locate is US Patent 6,988,657 to Singer et al., US Patent Publication US2009/0182674 to Patel et al., US Patent Publication US2008/0011825 to Giordano et al and “TSET: Token based Secure Electronic Transaction” by Borgohain et al.
While Singer, Patel, Giordano, and Borgohain are similar to the instant application in many respects, there are clear patentable distinctions.  Unlike the prior art, the present invention teaches receiving, at a computer system, a data request from an application executing on a user computing device of a user using a software library of the application provided by a service provider associated with the computer system, wherein the data request includes a unique identifier corresponding to the user computing device; determining, by the computer system based on the data request, a plurality of tokens that each correspond to a particular payment funding source registered to the user via the application using the software library, wherein each of the 
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LEMIEUX whose telephone number is (571)270-3445.  The examiner can normally be reached on Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

April 2021
/JESSICA LEMIEUX/Primary Examiner, Art Unit 3693